Title: To Benjamin Franklin from William Lee, 6 March 1778
From: Lee, William
To: Franklin, Benjamin


Sir.
Chaillot March 6. 1778.
I send you the keys of the Trunk containing the late Mr. Thos. Morris’s papers, which were forgot the other day. Please acknowledge the receipt that I may know they are safe. I wish very much to have an answer tonight, if it is convenient, to my Letter to the Commissioners relative to the Commercial Agents, as I want to finish that business so as to write by tomorrows post. I have the honour to be with the greatest respect Sir Your most Obedient and most Humble Servant
W: Lee
Honble Benj. Franklin Esqr.
 
Addressed: Honble Benjamin Franklin / Esqr. / Passy
Notation: W. Lee 6 March 78 to BF
